                         Case 2:19-cv-02159-JCM-BNW Document 5 Filed 12/20/19 Page 1 of 2




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendants
                     7   Wynn Las Vegas, LLC and Wynn Resorts, Ltd.

                     8                               UNITED STATES DISTRICT COURT

                     9                                      DISTRICT OF NEVADA

                10       BRENNA SCHRADER, an individual, on
                         behalf of herself and all others similarly
                11       situated,                                          Case No. 2:19-cv-02159-JCM-BNW

                12                     Plaintiff,

                13               vs.
                                                                            STIPULATION TO EXTEND
                14       STEPHEN ALAN WYNN; an individual;                  DEADLINE FOR DEFENDANTS’
                         MAURICE WOODEN, an individual, WYNN                WYNN LAS VEGAS, LLC AND WYNN
                15       LAS VEGAS, LLC dba WYNN LAS VEGAS                  RESORTS, LIMITED TO RESPOND
                         a Nevada Limited Liability, WYNN                   TO PLAINTIFFS’ COMPLAINT
                16       RESORTS, LTD, a Nevada Limited Liability
                         Company; and DOES 1-20, inclusive; ROE             (FIRST REQUEST)
                17       CORPORATIONS 1-20, inclusive,

                18                     Defendants.

                19                IT IS HEREBY STIPULATED by and between Plaintiff Brenna Schrader (“Plaintiff”),
                20        through her counsel Richard Harris Law Firm, and Defendants Wynn Las Vegas, LLC and
                21        Wynn Resorts, Ltd. (“Defendants”), through their counsel Jackson Lewis P.C., that Defendants
                22        shall have a 30-day extension up to and including Monday, January 27, 2020, in which to file a
                23        response to Plaintiff’s Complaint. This Stipulation is submitted and based upon the following:
                24                1.   Defendants’ response to the Complaint is currently due on December 23, 2019.
                25                2.   Due to the class and collective claims alleged in the Complaint and defense
                26        counsel’s recent retention, Defendants require additional time to investigate Plaintiff’s
                27        allegations before responding to the Complaint.
                28
Jackson Lewis P.C.
    Las Vegas
                         Case 2:19-cv-02159-JCM-BNW Document 5 Filed 12/20/19 Page 2 of 2




                     1               3.    This is the first request for an extension of time for Defendants to file a response to

                     2    Plaintiff’s Complaint.

                     3               4.    This request is made in good faith and not for the purpose of delay.

                     4               5.    Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

                     5    as waiving any claim and/or defense held by any party.

                     6              Dated this 20th day of December, 2019.
                     7
                          RICHARD HARRIS LAW FIRM                                 JACKSON LEWIS P.C.
                     8
                          /s/ Burke Huber                                         /s/ Deverie J. Christensen
                     9    Richard Harris, Bar No. 505                             Deverie J. Christensen, Bar No. 6596
                          Benjamin Cloward, Bar No. 11087                         Daniel Aquino, Bar No. 12682
                10        Burke Huber, Bar No. 10902                              300 S. Fourth Street, Ste. 900
                          801 S. Fourth Street                                    Las Vegas, Nevada 89101
                11        Henderson, Nevada 89101
                                                                                  Attorneys for Defendants
                12        Attorney for Plaintiff                                  Wynn Las Vegas, LLC and Wynn Resorts,
                          Brenna Schrader                                         Ltd.
                13
                14
                15
                              IT IS SO ORDERED                           ORDER

                16            DATED: April 30, 2019
                                     12/23/19                     IT IS SO ORDERED:
                17
                18
                                                                  United States District Court/Magistrate Judge
                19            __________________________________________________
                              BRENDA WEKSLER
                20                                   Dated: _________________________
                              UNITED STATES MAGISTRATE JUDGE
                21
                22
                23
                         4834-2299-2559, v. 1

                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                              2
    Las Vegas
